Citation Nr: 0418270	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral defective hearing.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

Appellant had active military service during from February 
1952 to February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that granted service 
connection and assigned a zero percent disability rating for 
bilateral high frequency sensorineural hearing loss.  

Pursuant to the appellant's request, in March 2003, a 
videoconference hearing at the RO was held before a Veterans 
Law Judge at the Board.  For technical reasons a transcript 
of the hearing could not be made.  Thus the veteran was 
offered an opportunity for another Board hearing.

Pursuant to the appellant's request, in January 2004, a 
videoconference hearing at the RO was held before the 
undersigned who is a Veterans Law Judge.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Post RO processing of this case, additional matters have 
developed leading to the need for further development.

Initially there is a due process matter.  After submission of 
the case to the Board, additional evidence was received that 
had not previously been on file.  This was not reviewed by 
the RO and was not submitted with a waiver of RO review.  
Thus, initial review must be undertaken by the RO.

Further, at the hearing on appeal before the undersigned, the 
veteran, who was last examined in 2002, indicated that he 
thought his hearing was worse, and that other people had told 
him that it was.  Thus, current examination to review the 
nature and extent of the current disability picture is in 
order.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be scheduled for a 
comprehensive VA audiometric examination.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.

2.  Thereafter, the RO should 
readjudicate the instant claim, giving 
consideration to the recent examination 
report and the evidence submitted since 
the last supplemental statement of the 
case.

To the extent the benefits sought are not granted, the 
veteran should be provided with  a supplemental statement of 
the case and afforded an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
of this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




